Title: From George Washington to Timothy Pickering, 21 January 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Janry 21st 1781
                        
                        Since I directed Col. Humphrys the day before yesterday, to request you to have the beef salted in bulk at
                            the several places on the River immediately transported by water, or (if impracticable) by land, to West Point, the matter
                            has become more urgent, and the delay every moment more dangerous. You will therefore take such measures as will be
                            effectual for the purpose; and also to keep up the supply of flour at the Garrison, by Pack Horses, if the River should
                            not be open. The time is now come when these things must be done, and the execution rests solely with you. For whenever it
                            shall be known that there were provisions in the neighbourhood, and that the Troops have suffered for want of them; all
                            the ill consequences, and the whole blame arising therefrom, will be attributed by the Army, and the Country to Your
                            Department. Col. Hay will be able to inform you of the particular deposits of the Stores, with the quantities at each.
                        No report has ever been made respecting the transportation of the flour from Ringwood—Nor do I know what
                            quantity has been brought on to New Windsor, or forwarded to West Point. I am Sir Your Most Humble Servt
                        
                            Go: Washington
                        
                        
                            P.S. If you should know of any opportunity of sending to Springfield, be pleased to acquaint me with
                                it.
                        

                    